       Case 2:18-cv-01543-JLR Document 135 Filed 04/12/19 Page 1 of 2




                                         April 12, 2019


Via CM/ECF Electronic Filing
The Honorable James L. Robart
United States District Court
700 Stewart Street, Suite 14128
Seattle, WA 98101-9906

        Re:     Bombardier Inc v. Mitsubishi Aircraft Corporation, et al.
                Case No. 2:18-cv-01543-JLR
Dear Judge Robart:
       We represent defendants Keith Ayre and Marc-Antoine Delarche, and seek an
extension of time to oppose Plaintiff’s motion served and filed on April 4 requesting entry of a
preliminary injunction against my clients. Three separate grounds support this request.
        It allows the case to orderly proceed, consistently with how the Court is addressing
similar motions. Ayre and Delarche are Canadian citizens who worked for Plaintiff in
Montreal and who currently work and live in Nagoya, Japan. The day before filing the PI
motion, Plaintiff granted them until May 9 to respond to the Complaint, which we advised
would include Rule 12(b)(2) motions. The personal jurisdiction issue logically must be
resolved before the Court can address the PI. Indeed, the Court suggested that consideration of
the MTDs here logically would precede the PI motions—and Plaintiff accepted that without
objection. (ECF 108 [Jan. 17 Tr.] at 8:14–9:9.) The same procedure should apply now.
        There is no prejudice to Plaintiff. On the schedule set forth in LCR 7(d)(3), our
opposition would be due April 22. We ask that the motion be re-noted for May 31—the same
date MTDs submitted on May 9 would be noted—or at least to have until May 9 to submit our
PI opposition. I.e., we request an extension of 17–35 days. There is no way, here, that this is
prejudicial: Ayre departed Plaintiff’s employ and began working for MITAC in 2016;
Delarche likewise departed Bombardier in 2016. Plaintiff waited two years before even
starting this case, and since has not insisted that the PI be decided urgently. (ECF 108 at 3:20–
4:3, 8:14–9:9.) After almost three years, an additional 35 days will not have a material impact.
         We need the additional time. My office received a huge set of service package
documents on March 21, consisting of thousands of pages of pleadings and exhibits. The case
has multiple parties, multiple claims and issues, and involves complex facts occurring over a
long period. In addition to the papers served upon us, and the PI motion, the docket in this
case already has 131 entries. There is a massive amount of information to digest, and it is
dangerous to start taking steps without understanding the record, the claims, and the context.
The other defendants had over two months to respond to the first PI motion. We are asking for
less, in a more complicated context: we must catch up with all that has transpired before us,
and prepare MTDs, at the same time we are preparing our PI opposition. And our clients are
individuals who live thousands of miles away, and whose careers, livelihoods and reputations
are on the line.i
        Case 2:18-cv-01543-JLR Document 135 Filed 04/12/19 Page 2 of 2

The Honorable James L. Robart
April 12, 2019
Page 2

                                                       Respectfully submitted,

                                                       SAVITT BRUCE & WILLEY LLP



                                                       By James P. Savitt
                                                       Attorneys for Keith Ayre and
                                                       Marc-Antoine Delarche

cc:      All counsel of record (via CM/ECF)
i
 Ayre and Delarche assert and preserve, and do not waive by this extension request, the defense of lack of
personal jurisdiction; and all other defenses, including all Rule 12 defenses, are expressly preserved and not
waived. E.g. Benny v Pipes, 799 F.2d 489 (9th Cir. 1986.)
